United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3457
                                    ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   District of Minnesota.
Barry Steven Wallace,                     *
                                          *       [UNPUBLISHED]
             Appellant.                   *

                                    ___________

                            Submitted: October 12, 2000
                                Filed: October 20, 2000
                                    ___________

Before RICHARD S. ARNOLD, LOKEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       While serving the supervised release portion of his sentence for possessing an
unregistered firearm, Barry Steven Wallace absconded from a community corrections
center for the second time. He admitted violating a supervised release condition, and
the district court1 revoked supervised release and imposed a twelve-month term of
imprisonment with no additional supervised release. Wallace appeals, arguing the



      1
        The HONORABLE DAVID S. DOTY, United States District Judge for the
District of Minnesota.
district court abused its discretion by sentencing him to twelve months in prison when
only ten months remained on his supervised release term. We affirm.

        Wallace’s underlying conviction was for possession of an unregistered firearm,
a Class C felony. See 26 U.S.C. § 5871; 18 U.S.C. § 3559(a)(3). Upon revocation of
supervised release, the district court may impose a prison sentence of up to two years
if the underlying offense was a Class C felony. See 18 U.S.C. § 3583(e)(3). Having
carefully reviewed the record, we conclude the district court did not abuse its discretion
by imposing a twelve-month revocation sentence, even though it resulted in Wallace
being imprisoned beyond the expiration of his original term of supervised release. See
United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (standard of review); United
States v. Bewley, 27 F.3d 343, 344 (8th Cir. 1994) (district court did not err in
sentencing defendant to imprisonment term longer than remaining amount of time left
on original term of supervised release).

      Accordingly, we affirm. Appointed counsel’s motion to withdraw is granted.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-